DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 12/28/20 & 3/14/22.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmi et al. (US 2018/0184972).
Re Claims 1, 9 and 14: Carmi et al. teaches spectrometry system applications, which includes an optics assembly having at least one lens and an image sensor 190 (¶ 185-186+, 215-222+); an on-axis aimer and distance measurement assembly comprising: a light source {herein the light source can be laser, light-emitting diode, etc…} configured to generate a first light beam along a first axis, the first light beam configured to project an aimer pattern on an object (¶ 155+); a receiver configured to receive reflected light from the object based on the first light beam, the reflected light provided to the receiver along a second axis (¶ 170+, 190+); a reflecting assembly {herein the one or more optics may comprise one or more of a mirror, beam splitter, a curved reflector} configured to direct the first light beam received from the light source so that the first light beam is projected onto the object coaxially with the reader optical axis and configured to direct the reflected light from the optical axis to the second axis (¶ 158+, 170-171+); and a processor device 106 in communication with the receiver and the optics assembly and configured to determine a distance between the at least one lens and the object based on the reflected light and to focus {herein the lens array is positioned to be at a distance approximately equal to the focal length of the lens away from the image sensor, such that light coming from each lens  is substantially focused on the image sensor} the at least one lens based on the determined distance (see ¶ 60+, 148-154+, 220+).
Re Claim 7: Carmi et al. teaches a method, wherein the first light beam {herein the optical beam 10 comprises one or more wavelengths} has a first wavelength in the visible spectrum to provide an aiming pattern on the object (¶ 162-166+, 177-189+).
Re Claims 8 and 15: Carmi et al. teaches a method, wherein the apparatus is further configured to provide illumination light with a second wavelength that is different from the first wavelength and at least one of the at least two elements is configured to transmit the illumination light to the at least one lens along the reader optical axis for image acquisition at the image sensor (¶ 189+, 227+).
Re Claims 11 and 17: Carmi et al. teaches a method, wherein the one or more controlled parameters include one or more of aperture size {herein aperture array 172 through aperture 194}, focus or magnification of the vision system for image acquisition (¶ 200+, 212-224+).
Re Claim 12: Carmi et al. teaches a method, wherein the processor device is configured to identify movement of the object based on multiple distances successively determined based on the reflected light received at the receiver and to control one or more of movement or focus of the vision system based on the identified movement (¶ 392+).
Re Claim 13: Carmi et al. teaches a method, wherein the vision system further comprises: a plurality of image sensors configured to acquire images of the object from different angles; wherein the processor device is configured to determine 3D information for the object based on the acquired images and the determined distance between the lens and the object (¶ 175+).
Re Claim 16: Carmi et al. teaches a method, further comprising, before acquiring the image, deactivating {herein turn off} the first light beam {herein the aiming beam 20 may be produced by  a first light source and the measurement beam 30 may be produced by a second light source} (¶ 167-168+).
Re Claim 18: Carmi et al. teaches a method, further comprising: determining a dimension of one or more of the object or a symbol on the object based on the acquired image and the determined distance (¶ 142+).
Re Claim 19: Carmi et al. teaches a method, further comprising: determining a second distance {herein a distance 3530, 3530b} between the lens of the vision system and the object based on the reflected, directed light from the first light beam; and determining a movement of the object based on the determined distances (¶ 388+).
Re Claim 20: Carmi et al. teaches a method, further comprising automatically moving the vision system to track the determined movement of the object (¶ 392+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmi et al. (US 2018/0184972) in view of Nunnink (US 2007/0131770).
Re Claim 5: The teachings of Carmi et al. have been discussed above. Carmi et al. teaches that he spectrometer 160 may comprise one or more lens elements (¶ 154+), a lens array 174 (¶ 179-185+).
Carmi et al. fails to specifically teach that the one lens is a liquid lens.
 Nunnink teaches selectable focus direct part mark reader, wherein the one lens is a liquid lens 275 (¶ 15+, 40+).
In view of Nuiink’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Carmi et al. that the one lens is a liquid lens so as to facilitate improved machine vision and analyze the clear object distance information.
Re Claim 10: The teachings of Carmi et al. have been discussed above. Carmi et al. teaches that the one or more optics may comprise one or more of a mirror, a beam splitter, a lens (¶ 158+), and  the spectrometer module 160 may comprise one or more filters (¶ 171-185+).
Carmi et al. fails to specifically teach a dichroic filter.
Nunnink teaches selectable focus direct part mark reader, which includes a dichroic filter (¶ 43+).
In view of Nuiink’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Carmi et al. a dichroic filter so as to permit the reflection of a first incident light beam at a first wavelength from a first information layer, whereas the transmission of a second incident light beam at a second wavelength from a second information layer.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmi et al. (US 2018/0184972) in view of Good et al. (US 2009/0072037).
The teachings of Carmi et al. have been discussed above. Carmi et al. teaches distance measurement from illumination module 140 to a surface 3520a which includes distance(s) 3530a/b (see fig.# 35; ¶ 388+).
Carmi et al. fails to specifically teach that the light source and the receiver form part of a laser range finder system.
Good et al. teaches autofocus liquid lens scanner, wherein the light source and the receiver form part of a laser range finder system (¶ 44+).
In view Good et al.’s  teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Carmi et al. wherein the light source and the receiver form part of a laser range finder system so as to measure the range to a distant object by emitting a laser-aiming pattern from the scanning/imaging device and determining the amount of time required for the emitted light tr travel to and reflect from the distant object.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach the reflecting assembly comprises at least two elements and at least one of the at least two elements is positioned in front of the at least one lens and wherein at least one of the at least two elements directs the first light beam received from the light source so that the first light beam is projected onto the object coaxially with the reader optical axis and at least one of the at least two elements receives the reflected light along the optical axis and directs the reflected light from the optical axis to the second axis. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferreira et al. (US 2020/0284883) teaches component for lidar sensor system.
Ollila et al. (US 2020/0319341) teaches distance-imaging system and method of distance imaging.
Vinogradov et al. (US 2010/0155481) teaches dual laser aiming pattern for an imaging-based bar code reader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876